EXHIBIT 10.2

 

PRENTISS PROPERTIES ACQUISITION PARTNERS, L.P.

 

Sixth Amendment to the Third Amended and Restated Agreement of Limited

Partnership of Prentiss Properties Acquisition Partners, L.P.

 

RECITALS

 

Belport Realty Corporation desires to assign and Belshire Realty Corporation
(“Assignee”) desires to acquire 160,000 8.30% Series B Preferred Units of the
Partnership.

 

Pursuant to Article XI of the Third Amended and Restated Agreement of Limited
Partnership, dated as of October 1, 2001, as amended by amendments dated
December 18, 2001, January 3, 2002, March 19, 2002, July 30, 2002 and July 23,
2003 (as so amended, the “Agreement”), of the Partnership, Prentiss Properties
I, Inc. as the sole general partner of the Partnership (the “General Partner”),
desires to amend the Agreement to admit Assignee as a Substitute Limited Partner
with respect to the Assigned Units; terms being used herein as defined in the
Agreement.

 

NOW, THEREFORE, the General Partner hereby adopts the following amendment to the
Agreement.

 

1. Exhibit A to the Agreement is hereby amended and restated in its entirety as
set forth on Exhibit A attached hereto.

 

2. Notwithstanding anything to the contrary in Section 4.02 (d) (viii) or
elsewhere in the Agreement, none of the 8.30% Series B Preferred Units held by
Belshire Realty Corporation may be exchanged for Series B Preferred Shares prior
to January 1, 2014.

 

3. Assignee accepts and agrees to be bound by the terms and provisions of the
Agreement.

 

[Signature Page Follows]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the General Partner, Assignor and the Assignee have executed
this Sixth Amendment as of October 8, 2003.

 

GENERAL PARTNER

PRENTISS PROPERTIES I, INC.

By:

 

/s/ Michael A. Ernst

   

Name: Michael A. Ernst

   

Title:    EVP - CFO

ASSIGNEE AND SUBSTITUTE LIMITED

PARTNER:

BELSHIRE REALTY CORPORATION

By:

 

/s/ William R. Cross

   

Name: William R. Cross

   

Title:    Vice President

ASSIGNOR:

BELPORT REALTY CORPORATION

By:

 

/s/ William R. Cross

   

Name: William R. Cross

   

Title:    Vice President

 

2